La whence, Judge:
The proper dutiable value of certain electrical articles covered by the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, is before the court for determination.
The parties hereto have stipulated and agreed that, at the time of exportation of the involved merchandise, there was no foreign, export, or United States value for such or similar merchandise; that cost of production is the proper basis of appraisement; and that said cost of production is represented by the invoice unit value, less nondutiable charges deducted on entry by the importer, less 19% per centum, plus 17% per centum.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the electrical articles in issue and that said value is the invoice unit value, less the nondutiable charges deducted on entry by the importer, less 19% per centum, plus 17% per centum.
Judgment will be entered accordingly.